Citation Nr: 1628997	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected right knee disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected right knee disability.  

3.  Entitlement to service connection for a liver disorder, to include as a result of herbicide exposure or secondary to the Veteran's service-connected right knee disability.  

4.  Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus type II.

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2011, the Board remanded the case for further notice, development and consideration.  This included the issuance of a statement of the case (SOC) regarding service connection for a kidney disorder and a right foot disability.  In September 2011, the RO issued the SOC; however, the Veteran did not perfect the appeal, so the Board does not have jurisdiction over those matters.  

In its April 2011 remand, the Board also requested that the Veteran be asked whether he still wished to be scheduled for a Board hearing.  In June 2016, the Veteran's representative indicated that the Veteran no longer wanted a Board hearing.  Thus, the hearing request is considered withdrawn.

While the case was in remand status, in a December 2014 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU), effective October 8, 2013.  A TDIU prior to October 8, 2013, is an issue potentially on appeal in conjunction with the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence shows that the Veteran was incarcerated on prior to parole in October 22, 2013.  As the Veteran was incarcerated throughout the appeal period prior to October 8, 2013, the issue of entitlement to TDIU before that date is not raised as the assignment of the rating would not be permitted.  See 38 U.S.C.A. § 5313(c) (West 2014); 38 C.F.R. § 3.341(b) (2015).

The decision below addresses the back claim, as well as a portion of the right knee claim.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's back disability was caused by his service-connected right knee disability.

2.  The Veteran's service-connected right knee disability has been productive of at least mild instability throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the thoracolumbar spine, as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a separate rating of at least 10 percent for right knee instability have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Back Disability

Legal Criteria

In August 2003, the Veteran filed a claim of service connection for a back disability, to include as secondary to service-connected right knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

Analysis

Service treatment records dated in December 1970 show that the Veteran received emergency care for sudden onset low back pain while on guard duty; diagnosed as muscle strain.  Service treatment records also describe the Veteran as being repeatedly profiled, throughout service (including while in Vietnam) for bilateral knee problems, with treatment that included cylinder casting of both legs.  X-rays of the spine in December 1998 found marked anterior spondylosis throughout the lumbar spine and moderate facet joint arthritic changes from L2 through L5.  

A VA examination was conducted in May 2011, pursuant to the Board's remand.  The examiner noted that "there is documented abnormality in the Veteran's gait with the use of a cane and brace to his knee for stability due to the risk of falls;" and averred that "this uneven gait may be causing biomechanical strain to the Veteran's spine attributing to spondylosis."  The examiner also noted that "spondylosis was diagnosed on xray in 1998 and first notation of an abnormal gait that I found was in 2002."  He then averred that it was "less likely as not" that the Veteran's current back condition was caused by or a result of his service-connected right knee condition because "the spondylosis was diagnosed prior to the noted increase in instability of the Veteran's knee and the onset of use of the cane and the brace."

The Board finds that the opinion is based on an inaccurate factual predicate.  That is, the fact that the Veteran had gait problems (difficulty standing, walking, and running) throughout service due to bilateral knee problems.  Indeed, and as previously noted, the Veteran was treated for low back pain during service and, according to the December 1998 x-rays, there was marked anterior spondylosis throughout the lumbar spine in 1998; suggestive of a much earlier onset.  The Board therefore accords the negative aspect of this opinion little weight.

In addition to the foregoing, on VA examination in December 2013 the examiner, after first noting that the Veteran constantly used a cane and was unable to maintain balance for tandem gait, averred that the Veteran's "gait change is not significant enough to bio-mechanically effect his back."  The Board finds this to be of minimal probative weight since the examiner did not explain what he meant by "significant enough."  The Board notes that this examination reflects a diagnosis of degenerative arthritis of the thoracolumbar spine.

In consideration of the evidence, the Board finds there is an approximate balance of positive and negative evidence as to whether the Veteran's current low back disorder was proximately caused by his service-connected right knee disability related uneven gait.  The May 2011 VA examiner implied that gait problems would cause the back problems if they had an earlier onset, which the Board finds did occur.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's back disability was caused by his service-connected right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a back disability-best characterized as degenerative arthritis of the thoracolumbar spine-is warranted on a secondary basis.  See 38 C.F.R. § 3.310.

II.  Increased Rating-Right Knee

The analysis for this section will focus solely on the instability aspect of the claim.

In a rating decision in August 1979 the RO granted service connection for right knee chondromalacia with a rating of 10 percent effective October 24, 1978.  In August 2003, the Veteran filed for an increased rating.  The Veteran's service-connected right knee chondromalacia disability has been evaluated as 10 percent disabling rated under the osteomalacia provisions of Diagnostic Code 5014 throughout the appeal period, which is primarily based on limitation of motion.  

In addition to limitation of motion, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

In cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned for limitation of motion, as well as for lateral instability without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Veteran avers that he has been using a cane since about the mid 80's, and that it keeps him "from going down a lot."  See December 2013 VA examination report.  He also reported, during his December 2013 examination, that he can stand about 15 minutes at the most if he is not carrying anything, and that he uses a walker and a wheelchair in the evenings "due to weakness and fatigue of the knee."  A May 2011 the examiner observed that "there is documentation in the Veteran's c-file/prison records of instability his right knee and the use of a cane and brace to improve stability."  The evidence shows that that the Veteran has ambulated with a cane and knee brace since at least November 2004.  Additionally, service treatment records also describe the right knee as buckling (see, e.g., service treatment records dated in July 1971, advising of right knee buckling and noting that there might be possible slipped cartilage), and VA medical records dated in October 2014 advise "right knee buckling at times, uses a cane." 

Based on the lay and medical evidence of record, the Board finds that the Veteran's service-connected right knee disability has been productive of at least mild instability throughout the appeal period.  Accordingly, the Board finds that the criteria for a separate 10 percent rating for right knee instability have been met since the Veteran's August 4, 2003, claim for an increased rating.  As discussed in the remand section below, the Board will consider entitlement to higher ratings for the right knee after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

Service connection for degenerative arthritis of the thoracolumbar spine, as secondary to service-connected right knee disability, is granted.

A separate 10 percent rating for right knee instability effective August 4, 2003, is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

As for the claim for higher ratings for right knee disability, in December 2013 the Veteran was accorded a VA examination of the right knee that ostensibly found nearly full right knee range of motion, full muscle strength, and no instability.  However, during his December 2013 examination the Veteran ambulated with a cane and averred that his right knee prevents him from standing for more than 15 minutes if he is carrying anything.  He also complained of right knee weakness and fatigue, and medical records confirm that he has required the use of a cane secondary to his service-connected right knee throughout the appeal.  Moreover, VA medical records dated after the Veteran's October 2013 release from prison advise of physical therapy for the right knee.  See, e.g., VA physical therapy records dated in October 2014.

The Board finds that a new VA examination is warranted to assess the severity of the Veteran's service-connected right knee disability, including both limitation of motion and instability.  See 38 C.F.R. § 3.327(a) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the remand, the examination should be conducted in accordance with Correia v. McDonald, 2016 WL 3591858 (U.S. Vet. App. Jul. 5, 2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  

As to the increased rating claim for diabetes mellitus, the criteria for a next higher rating turns on whether the evidence shows that the Veteran has regulation of activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  There is an indication of this manifestation in the record but not sufficient evidence to show this aspect of the rating criteria is met.

A May 2011 VA examination shows that the Veteran's management of diabetes mellitus has likely been complicated by his inactivity.  A December 2013 VA examination has it marked "yes," for whether the Veteran's diabetes mellitus requires regulation of activities as part of medial management.  However, the example of such pertained to the Veteran's medication use and diet, and did not reference any regulation of activities or provide any explanation.  Thus, the Board finds that another VA examination is warranted for this claim.

The Veteran also seeks service connection for a right hip disability.  Previously, no diagnosis was shown.  However, service treatment records include a May 1973 record of right knee and thigh pain, and VA treatment records dating from January 2014 advise of physical therapy for right hip pain, diagnosed as right trochanteric bursitis/right hip bursitis.  In order to ascertain whether the Veteran has a right hip disability related to service or his service-connected right knee or lumbar spine disability a VA examination is needed.  

In addition to the foregoing, the Veteran seeks service connection for a liver disorder, which he posits may be secondary to his Motrin for pain management or due to herbicides/Agent Orange exposure.  Medical records confirm that he his service-connected right knee treatment regime includes Ibuprofen.  A May 2011 VA examiner averred "Veteran has hepatitis B which is sexually transmitted and not due to the ingestion or toxicity of ibuprofen."  However, it is unclear if the diagnosis of hepatitis B is confirmed.  Moreover, the examiner did not opine as to whether the Veteran's hepatitis began during service.  See service treatment records dating from 1970 to 1973, including numerous emergency interventions and 3 day hospital stay in July 2003, for repeated episodes of nausea, diarrhea, vomiting (including of dark red blood), severe abdominal pain, weakness, and fever, diagnosed variously as "viral syndrome" and "viral gastroenteritis, organism undetermined."  The examiner also did not opine as to whether the Veteran's putative hepatitis B is aggravated by his consumption of Ibuprofen or some other medication taken for a service-connected disability.  A VA examination is therefore needed.

While on remand, VA medical records dating from November 2014 must be associated with the claims file.  The RO should also provide the Veteran an opportunity to identify any outstanding private medical records referable to liver, hip, and right knee complaints; and, thereafter, all such records should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of treatment records referable to his right knee, diabetes, liver, and right hip problems, and then take steps to obtain these records.  Associate any located records with the claims file.  

2.  Obtain VA treatment records dated from November 2014 and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to ascertain the severity of the Veteran's right knee disabilities, and to ascertain whether a right hip disorder is related to service or service-connected right knee or lumbar spine disability.  The examiner must discuss the Veteran's past and current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

A.  Right Knee

Report right knee active and passive range of motion findings for both flexion and extension, in both weight-bearing and non-weight-bearing circumstances.

State whether there is any objective evidence of pain on active and passive range of motion of the right knee in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;  

State whether right knee instability is best characterized as slight, moderate, or severe in both weight-bearing and non-weight-bearing circumstances;

Describe the nature and severity of any right knee cartilage/ligamentous/meniscal symptomatology found to be present; and

Discuss the impact of the Veteran's service-connected right knee disabilities on his activities of daily living.   


Right Hip

Opine as to whether it is at least as likely as not (50/50 probability, or greater) that a current right hip disorder, to include right trochanteric/right hip bursitis, began during active duty service or within the year after active duty service.  

If not, opine as to whether it is at least as likely as not (50/50 probability, or greater) that a current right hip disorder, to include right trochanteric/right hip bursitis, is caused by, or aggravated by, the Veteran's service-connected lumbar spine and or right knee disability.

A rationale for all opinions must be provided. 

4.  Schedule the Veteran for a VA examination regarding his claim of service connection for a liver disorder.  The claims file must be reviewed by the examiner.  The examiner should discuss the Veteran's past and current complaints and symptoms with the Veteran and document said in the examination report.  The examiner must also comment on the 4 year history in service treatment records of treatment, including emergency room and inpatient care, for recurrent cluster bouts of nausea, vomiting (including of dark red blood), diarrhea, severe abdominal pain, dramatic weight loss, and fever, diagnosed variously as viral syndrome, viral flu, and viral gastroenteritis-organism undetermined. 

All indicated tests (including liver function tests) should be done, and all findings reported in detail.  The examiner is then requested to opine as to 

Whether it is at least as likely as not (50/50 probability, or greater) that a liver disorder, if diagnosed, began during active duty service, or is related to any incident of active duty service, including Agent Orange exposure.  

If not, whether it is at least as likely as not (50/50 probability, or greater) that a liver disorder, if diagnosed, is secondary to (caused or aggravated by) Ibuprofen or any other medication taken for a service-connected disability.

A rationale for all opinions must be provided

5.  Schedule a VA examination in connection with the diabetes mellitus claim.  The complete claims file should be made available for review.

The examiner is to assess the severity of the Veteran's diabetes mellitus, including whether it requires regulation of activities (i.e., avoidance strenuous occupational and recreational activities).

An explanation should be provided for any opinion reached.

6.  After completion of all of the above and any other necessary development, re-adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


